Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-7, 9-16 are currently pending.
Claims 4-7, 9-16 has withdrawn
Response to Amendment
The amendment filed on 07/21/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 04/22/2022
The examiner modified the rejection below to address claim amendment. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yura et al (JP2014154713, equivalent English translation provided).
Regarding claim 1, Yura et al teaches a thin film solar cell comprising:
a plurality of unit cells serially connected to one another on a substrate 11 [fig 1 2 para 12]
a light transmission part 31 provided in the plurality of unit cells [fig 19]
the light transmission part is provided in a discontinuous rectilinear  structure including at least one disconnection part [fig 19].
the light transmission part comprises a first light transmission part and a second light transmission part which are apart from each other in a certain direction and are parallel to each other [fig 19], and wherein the first light transmission part includes a first continuous area and a second continuous area which are apart from each other with a first disconnection part therebetween, wherein the second light transmission part includes a third continuous area and a fourth continuous area which are apart from each other with a second disconnection part therebetween, and wherein a length of the first disconnection part is different from a length of the second disconnection part [fig 19].

    PNG
    media_image1.png
    902
    1124
    media_image1.png
    Greyscale

Regarding claim 2, Yura et al a plurality of dot patterns overlap one another in each of the first to fourth continuous areas [fig 3 19 para 27 28].
Regarding claim 3, Yura et al teaches the first light transmission part further includes a fifth continuous area which is apart from the second continuous area with a third disconnection part therebetween [fig 19]

    PNG
    media_image2.png
    902
    1122
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    902
    1122
    media_image3.png
    Greyscale

Regarding claim 6, Yura et al teaches the pattern of the first light transmission part being different from that of the second one [fig 19]
Regarding claim 7, Yura et al teaches the 1st disconnection part of the first light transmission part is provided not to overlap the 2nd disconnection part of the second light transmission part [Yura et al. Fig 3, 19].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (PG Pub 20100167458) and in view of Yura et al (JP2014154713).
Regarding claim 1, Shin et al teaches a thin film solar cell comprising:
a plurality of unit cells serially connected to one another on a substrate 100 [fig 2]
a light transmission part 570 provided in the plurality of unit cells [fig 2]
the light transmission part is provided in a discontinuous structure including at least one disconnection part [fig 4A Bb see drawing below].
Shin et al teaches the claimed limitation, but Shin et al does not teach the discontinuous rectilinear structure.
Shin et al teaches the light-transmitting portion 570 being formed in a symbol-shaped pattern, or other shapes as a matter of design choice [para 55].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the light transmitting portion 570 to be provided in a discontinuous rectilinear structure since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image4.png
    480
    673
    media_image4.png
    Greyscale

Modified Shin et al teaches the light transmission part comprises a first light transmission part and a second light transmission part which are apart from each other in a certain direction and are parallel to each other [fig 19], and wherein the first light transmission part includes a first continuous area and a second continuous area which are apart from each other with a first disconnection part therebetween, wherein the second light transmission part includes a third continuous area and a fourth continuous area which are apart from each other with a second disconnection part therebetween [fig 4A B, Shin et al], but modified Shin et al does not teach a length of the disconnection part of the first light transmission part differs from a length of the disconnection part of the second light transmission part.
Yura et al teaches a length of the first disconnection part is different from a length of the second disconnection part [fig 19 see drawing above].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length of the disconnection part of the first light transmission part differs from a length of the disconnection part of the second light transmission part.
 as taught by Yura since  such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).


Regarding claim 2, modified Shin et al teaches the light transmission part is provided in a plurality of continuous areas which are apart from one another with the at least one disconnection part therebetween [fig 4A B], but modified Shin et al does not teach a plurality of dot patterns overlap one another in each of the first to fourth of continuous areas.
Yura et al teaches a thin film solar cell comprising a plurality of dot patterns overlap one another in the plurality of continuous areas [fig 3 18 19 para 27 28] and formed by laser beam.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plurality of continuous areas of modified Shin et al such that a plurality of dot patterns overlap one another in the plurality of continuous areas as taught by Yura et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Regarding claim 3, modified Shin et al teaches the first light transmission part further includes a fifth continuous area which is apart from the second continuous area with a third disconnection part therebetween [fig 3 18 19]

Regarding claim 6, modified Shin et al teaches the light transmission part comprising a first light transmission part and a second light transmission part which are apart from each other in a certain direction [fig 4A B], but modified Shin et al does not teach the pattern of the first light transmission part being different from that of the second one.
Yura et al teaches a first light transmission part and a second light transmission part which are apart from each other in a certain direction and the pattern of the first light transmission part being different from that of the second one [fig 19].

    PNG
    media_image5.png
    480
    673
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape or pattern of the first light transmission part to be different from the second one as taught by Yura since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, modified Shin et al teaches al teaches the 1st disconnection part of the first light transmission part is provided not to overlap the 2nd disconnection part of the second light transmission part [Shin et al  fig 4A B Yura et al. Fig 3, 19].
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teach the claimed amendment.
The examiner respectfully disagrees. Yura and Shin et al teaches the claimed amendment as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726